DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 6/28/2019 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 6/28/2019 are accepted and under consideration by the Examiner.
Claims Status
Claims 1-20 are pending.
Claims 1, 7, 11 and 15 are rejected.
Claims 2-6, 8-12, 16-20 are objected to. 
Allowable Subject Matter
Claims 2-6, 8-10, 12-14 and 16-20 are allowed.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3 recites “a data” which should be --data--. 
Lines 7, 10 and 12 recites “the storage system” which lacks antecedent basis and should be --the non-volatile storage system--. 
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
Line 4 recites “a threshold associated with read scrub” and it is requested this is changed to “a read scrub threshold” for readability so that it is not to be confused with the “read scrub operation” in the subsequent step. For consistency of claim language, Line 6 which recites “the threshold associated with the read scrub” should be --the read scrub threshold--. Similarly, Line 8 which recites “the threshold” should be –the read scrub threshold--.
Lines 8-9 recites “a second threshold associated with a different read scrub that corresponds to the first mode,” and for the same reasons as discussed above, should be --a second different read scrub threshold--.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 6 recites “the time remaining” which should be --the time remaining in the first mode--. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Lines 8-9 recites “the time remaining” which should be --the time remaining in the first mode--. 
Claim 16 recites substantially similar claim language and is objected to for the same reasons as outlined above. 
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
Line 3 recites “a threshold associated with a modified read scrub” and it is requested this is changed to “a modified read scrub threshold” for readability so that it is not to be confused with the “modified read scrub operation” in the subsequent step. For consistency of claim language, Line 6 which also recites “the threshold associated with the modified read scrub” should be --the modified read scrub threshold--. Similarly, Line 8 which recites “the threshold” should be –the modified read scrub threshold--.
Lines 8-9 recites “a second threshold associated with a different read scrub that corresponds to the first mode,” and for the same reasons as discussed above, should be --a second different read scrub threshold--.
Appropriate correction is required.
Claim 20  objected to because of the following informalities: 
Line 11 recites “a threshold associated with a read scrub” and it is requested this is changed to “a read scrub threshold” for readability so that it is not to be confused with the “read scrub operation” in the subsequent step. For consistency of claim language, Line 13 which also recites “the threshold associated with the read scrub” should be --the read scrub threshold--. Similarly, Line 15 which recites “the threshold” should be –the read scrub threshold--.
Lines 15-16 recites “a second threshold associated with a different read scrub that corresponds to the first mode,” and for the same reasons as discussed above, should be --a second different read scrub threshold--.
Appropriate correction is required.
All claims depending upon any of the above claims inherit the same objections as outlined above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US 20200004674 A1) hereinafter Williams.
Regarding claim 7, Williams teaches a method for operating a memory system using a protocol that supports predictable latency, comprising: 
in response to determining that predictable latency is enabled (“predictable read latency, and performance, are emphasized during a DW interval” Paragraph [0077]), operate the storage system using a first mode for a duration of time (“deterministic window (DW)” Paragraph [0029] is a period of time the storage system is in a deterministic mode), wherein during the first mode, the storage system operates such that a read latency is below a read latency threshold (“during a first DW interval 302, read latency, as indicated by solid line 304, of a plurality of reads to different portion of a memory is maintained within a relatively tight range 306, which corresponds with data read consistency over time” Paragraph [0075], thus, the read latency is below the maximum value of that range); and after the duration of time, 
operate the storage system using a second mode (“non-deterministic window (NDW)” Paragraph [0029] is a period of time after the DW in which the storage system is in a non-deterministic mode) for a second duration of time, wherein during the second mode: 
the storage system performs a management operation (“a DW interval is followed by one or more NDW intervals, such as interval 308, where pending writes and background data maintenance operations are carried out along with data reads” Paragraph [0076]) based on a priority value associated with the management operation (“the learning module 340 adapts the frequency and/or type of schedule background operation to accommodate changing data access behavior in at least one die set, such as… priority of stored data” Paragraph [0081], and also, utilizes a prediction circuit of a background module to predict future commands based on “priority of background operations for a particular memory die” Paragraph [0093]).
Claim 15 is rejected under 35 USC 102(a)(2) for the same reasons as claim 7, as outlined above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20200004674 A1) hereinafter Williams in view of Wells et al. (US 2019/0042150 A1) hereinafter Wells et al.
Regarding claim 1, Williams teaches a non-volatile storage system, configured to use a protocol that supports predictable latency, comprising: 
a memory array (“memory module” 104 which is a solid state NVM, Paragraph [0032]) storing a data in a block of memory (solid state drives (SSDs) are data storage devices that store user data in non-volatile memory (NVM) made up of an array of solid-state semiconductor memory cells” Paragraph [0021]); 
a controller coupled to the memory array, wherein the controller is configured to: 
in response to determining that predictable latency is enabled (“predictable read latency, and performance, are emphasized during a DW interval” Paragraph [0077]), operate the storage system using a first mode for a duration of time (“deterministic window (DW)” Paragraph [0029] is a period of time the storage system is in a deterministic mode), wherein during the first mode, the storage system operates such that a read latency is below a read latency threshold (“during a first DW interval 302, read latency, as indicated by solid line 304, of a ; and after the duration of time, 
operate the storage system using a second mode (“non-deterministic window (NDW)” Paragraph [0029] is a period of time after the DW in which the storage system is in a non-deterministic mode) for a second duration of time, wherein during the second mode: the storage system performs a management operation (“a DW interval is followed by one or more NDW intervals, such as interval 308, where pending writes and background data maintenance operations are carried out along with data reads” Paragraph [0076]).
Williams does not appear to explicitly teach, however, Wells et al. teaches the storage system performs a management operation based on a second set of thresholds that are different from a first set of thresholds used during the first mode (after the region enters non-deterministic mode [0064], then “as maintenance operations are performed the maintenance counter is correspondingly increased. In a step 1016, the maintenance counter is checked to determine whether sufficient maintenance operations have been performed and the isolation can return to operating in the deterministic mode” Paragraph [0064] by determining “whether the maintenance counter is below an acceptable threshold indicating that sufficient maintenance operations have been performed” Paragraph [0065]. That is, an acceptable threshold of the maintenance counter is the second set of thresholds in which maintenance operations are based upon, which is different from the read latency thresholds disclosed by Williams).   
The disclosures of Williams and Wells et al., hereinafter WW, are analogous art to the claimed invention because they are in the same field of endeavor of I/O read determinism in memory systems.
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Venkatraman et al. in further view of Zhang et al. (US 2016/0133334 A1) hereinafter Zhang et al.
Regarding claim 11, Williams teaches all of the features of the claim with respect to claim 7, as outlined above.
Williams does not appear to teach, however, Venkatraman et al. teaches wherein operating the memory system using the second mode further comprises: determining the priority value is above a threshold associated with default management (“activity manager 504 can determine compatible requested activities to run when a requested activity exceeds the threshold value” Paragraph [0086] where such requested activities can be “maintenance activity” Paragraph [0085]).
The disclosures of Williams and Venkatraman et al., hereinafter WV, are analogous art to the claimed invention because they are in the same field of endeavor of I/O read determinism and/or scheduling maintenance operations.

WV does not appear to explicitly teach, however, Zhang et al. teaches wherein the management operation is calibrating a read threshold; and calibrating the read threshold using an algorithm used to perform a complete read threshold calibration (when a “read-threshold calibration is triggered,” then the algorithm of Fig. 12 is performed to calibrate the read threshold until it has succeeded [0050] to [0055]).  
The disclosures of WV and Zhang et al., hereinafter WVZ, are analogous art to the claimed invention because they are in the same field of endeavor of I/O read determinism and/or scheduling maintenance operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of WVZ before them, to modify the teachings of WV to include the teachings of Zhang et al. since both WVZ teach performing background/maintenance operations  Therefore it is applying a known technique (performing a read threshold calibration [0050] to [0055] of Zhang et al.) to a known device (a memory system with deterministic and non-deterministic windows [0029] of Williams) ready for improvement to yield predictable results (a calibration of a read threshold is performed and an optimal threshold is determined [0050] to [0055] of Zhang et al.), KSR, MPEP 2143. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE WEI/Examiner, Art Unit 2139